DETAILED ACTION
	In Reply filed on 06/02/2021, claims 21, 23-31, and 37-40 are pending.  Claims 21 and 28 are currently amended.  No Claim is currently canceled. No claim is newly added.  Claims 21, 23-31, and 37-40 are considered in the current Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Fitz Fleming on 08/18/2021. 

The application has been amended as follows: 

Claim 21 recites three formulas.  Among them, the second formula (in page 2, middle) should be placed right after the limitation “wherein the reference pressure valve is reached . . . from the cycle in accordance with the following formula:”


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 21, the examiner previously stated that Pillwein (US 2016/0332342) in view of Wikipedia, Speight (WO 99/41057), Nunn (US 4816197), and Kazmer (US 6,514,440 B1) teaches all the claimed limitations (see pages 6 -17 of the OA mailed on 03/02/2021). 
However, at least, among other limitations, modified Pillwein does not specifically teach the method of determining the actual switch-over filling volume (as recited in the first formula) in consideration of the material specific compression k(p) selected from an adiabatic compression curve k(p).  Although the examiner demonstrated that the material-specific compression k(p) can be expressed using the compression modulus K(p) as taught by Pillwein (see page 11 of the OA mailed on 03/02/2021), it would not be obvious to one of ordinary skill in the art to derive the material-specific compression k(p) using the compression modulus K(p) without the disclosure of the Instant Application. 
Moreover, although Pillwein teaches that the necessary decompression lift is correlated with the compression modulus and the melt volume and that the calculated decompression lift in advance would be used to control the operation (see pages 9-10 of the OA mailed on 03/02/2021), Pillwein does not specifically teach that the actual switch-over filling volume is separately determined before the decompression lift in order to control the switch-over point during the later injection molding cycles based on nd and 3rd formulas as recited in claim 1).  Speight, Nunn, and Kazmer teach (1) an automated injection molding process including the switch-over stage, (2) a controlled injection molding process under PVT optimization, and (3) a switch-over manipulation for injection molding process using a linear transducer, respectively (see pages 10, 12, 15-17 of the OA mailed on 03/02/2021). However, none of these teaching references teaches that the actual switch-over filling volume is determined and compared with the actual filling volume in the later cycles to control the initiation of the switch-over.  
In totality, although the references teach the recited element individually, the combination of many prior art does not suggest to combine such that the actual switch-over filling volume is determined and compared with the actual filling volume in the later cycles to control the initiation of the switch-over because the combination would rely on impermissible hindsight that the actual filling volume (and formula for calculation) derived in consideration of pressure by modified Pillwein can selectively result in the determination of the actual switch-over filling volume and the control of the switch-over by monitoring the actual filling volume in consideration of the material-specific adiabatic compression.  
Thus, claim 21 is allowable, and claims 23-31, and 37-40 are allowable as being dependent from the independent claim 21. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        
/LEITH S SHAFI/Primary Examiner, Art Unit 1744